COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Ex Parte Nii-Otabil Nelson

Appellate case number:      01-14-00924-CR

Trial court case number:    1372073-A

Trial court:                182nd District Court of Harris County

    The panel has voted to deny appellant’s motion for rehearing of the Court’s
Memorandum Opinion issued on June 30, 2015.

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Massengale

Date: September 3, 2015